People v McDermott (2022 NY Slip Op 04273)





People v Mcdermott


2022 NY Slip Op 04273


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed July 1, 2022.) 


MOTION NO. (1078/21) KA 20-00591.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMARK MCDERMOTT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.